Detailed Action

1.	This Office Action is responsive to the Request for Continued Examination (RCE) filed 12/08/2021.  Claims 1, 3, 4, 6-8, 13, 14, 16 and 19 have been amended.  Claims 1-20 are pending for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

2.	Claim 17 is objected to because of the following informalities:
On line 4 of claim 17: “the step” is suggested to be “the step of the task session”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 2012/0254965 A1), in view of Childress et al. (US 2007/0168471 A1).
Parker teaches a system comprising:
at least one processor; and
memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations (Parker, [0022] and claim 15), the set of operations comprising:
receiving an indication of user input at a first computing device associated with a step of a task session, wherein the indication comprises an identifier associated with the task session (Parker teaches that a user may access the distributed mobile computing environment using a terminal device.  The terminal device may utilize a projector configured to display user input information to enable a user to input selected information to server 5.  In this embodiment, a user may type on a screen or touch the screen to activate and manipulate objects and information such as moving a file from folder to another [0080-0081]);
determining, using the identifier, a set of computing devices associated with the task session, wherein the set of computing devices comprises the first computing device and a second computing device (Parker teaches that the distributed computing system 200 allows the distributed computing client 45 to use the computing resources that maybe available from devices 10’, 10’’ and 10’’’ on other devices to perform the computing project [0046].  Parker teaches that the resource management module 53 identifies available devices to process the computing tasks 820 [0070].  Parker teaches that a web-site, including user-defined content such as web pages and associated data could reside on multiple devices, computing devices and/or communications satellite 30.  In operation, users requesting web page access [using the web site/page address/URL, i.e., the identifier] would receive content delivered via the devices to the requesting device.  When users request web pages the server 5 via the resource management module 53 requests the associated content from a device storing the data [wherein the device storing the data is identified based on its stored user-defined/requested content] [0070] and [0073]);
determining a processing computing device to perform the step of the task session from the set of computing devices, wherein determining the processing computing device comprises evaluating a set of factors for one or more computing devices based on a user input or output requirements associated with the step of the task session (Parker teaches that the availability module 304 determines a “score” associated with a worker or server device with respect to a requesting device to identify preferred devices for providing distributed computing services.  The scores is determined based upon operating states, including e.g., resource availability, physical location of devices, proximity to the requesting device, user participation preferences, and past performance metrics for potential worker devices [0057].  Parker teaches the resource module 53 identifies available devices to process the computer tasks 820.  Availability may be dependent upon enabling criteria such as having a sufficient computing function or application for processing the computing task [i.e., satisfying a user input or output requirements] [0070]); and
providing, to the processing computing device, an indication to process the user input associated with the step of the task session (Parker teaches a method for distributed computing includes identifying a computing task for processing comprising the step of selecting a device to process the computing project from among a plurality of devices based upon device location and at least one associated operating state of the device, sending the identified computing task and the one-time code to the selected device over the distributed computing network for processing and authentication, and receiving results of computing task from the selected device [0008]).
Parker does not explicitly disclose “wherein the processing computing device is determined based upon the processing computing device’s ability to perform the user input or output requirements”.  However, Parker discloses that the resource module 53 identifies available devices to process the computer tasks 820.  Availability may be dependent upon enabling criteria such as having a sufficient computing function or application for processing the computing task [i.e., wherein a user input or output requirements are read as one of the “enabling criteria for processing the computing task”] [0070].  Hence, Examiner respectfully submits that Parker does implicitly teach “wherein the processing computing device is determined based upon the processing computing device’s ability to perform the user input or output requirements”.
In another analogous art, Childress teaches a method of providing network resources for performing a target task includes determining a set of network accessible devices located at the location where the target task is to be accomplished and determining required user interface input/output hardware capabilities needed to accomplish the target task (i.e., a set of network accessed devices are determined  based upon the network accessed devices’ ability to perform the user input or output requirements)  (Childress, paragraph [0005]).
“wherein the processing computing device is determined based upon the processing computing device’s ability to perform the user input or output requirements”, as disclosed by Childress, into the teachings of Parker to enable the system to provide network resources and aggregate the network accessible devices to perform the target task using the interface input/output capabilities of the network accessible devices (Childress, paragraph [0007]).

6.	As to claim 2, Parker-Childress teaches the system of claim 1, wherein the set of operations further comprises: receiving, from the processing computing device, a session state indication comprising session state information; when the processing computing device is the first computing device, providing a state update indication to the second computing device based on the session state information; and when the processing computing device is the second computing device, providing a state update indication to the first computing device based on the session state information (Parker teaches that applications and data are replicated to multiple devices for redundancy, backup, and for computational efficiency [0067]). 

7.	As to claim 3, Parker-Childress teaches the system of claim 1, wherein determining the processing computing device comprises evaluating at least one device characteristic of the first computing device and at least one device characteristic of the Parker teaches that the availability module 304 determines a “score” associated with a worker or server device with respect to a requesting device to identify preferred devices for providing distributed computing services.  The scores is determined based upon operating states, including e.g., resource availability, physical location of devices, proximity to the requesting device, user participation preferences, and past performance metrics for potential worker devices [0057]).  

8.	As to claim 4, Parker-Childress teaches the system of claim 1, wherein determining the processing computing device comprises evaluating at least one device capability of the first computing device and at least 32Docket No. 14917.3771US01 / 405915-US-NP one device capability of the second computing device based on a requirement associated with the step of the task session to automatically determine the processing computing device (Parker teaches that the availability module 304 determines a “score” associated with a worker or server device with respect to a requesting device to identify preferred devices for providing distributed computing services.  The scores is determined based upon operating states, including e.g., resource availability, physical location of devices, proximity to the requesting device, user participation preferences, and past performance metrics for potential worker devices [0057]).  

Parker-Childress teaches the system of claim 1, wherein providing the indication to process the user input associated with the step of the task session further comprises providing an indication to a third computing device that the processing computing device is processing the user input (Parker teaches a method for distributed computing includes identifying a computing task for processing, …, requesting that the computing task be executed over the distributed computing network, selecting a device to process the computing project from among a plurality of devices based upon device location and at least one associated operating state of the device, sending the identified computing task and the one-time code to the selected device over the distributed computing network for processing and authentication, and receiving results of computing task from the selected device [0008]).

10.	As to claim 6, Parker-Childress teaches the system of claim 1, wherein the processing computing device is the second computing device (Parker teaches that if a user, with their device which is a part of the distributed computing environment, were at a gas station configured to participate in the distributed computing environment, the server 5 could directly point the user to the participating device [i.e., third computing device] at the gas station to perform computing functions such as pay for fuel, track fueling statistics, account administration, etc. [0073]).

11.	As to claim 7, Parker-Childress teaches the system of claim 6, wherein the set of computing devices further comprises a third computing device, and wherein the set of (Parker teaches that if a user, with their device which is a part of the distributed computing environment, were at a gas station configured to participate in the distributed computing environment, the server 5 could directly point the user to the participating device [i.e., third computing device] at the gas station to perform computing functions such as pay for fuel, track fueling statistics, account administration, etc. [0073]).

12.	Claims 8-9 are corresponding method claims that recite similar limitations as of system claims 1-2 and do not contain any additional limitations with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.

13.	As to claim 10, Parker-Childress teaches the method of claim 8, further comprising: receiving, from the second computing device, pre-session contextual information, wherein the pre-session contextual information comprises the identifier; and storing the pre-session contextual information (Parker teaches the computing project may request a file be downloaded and delivered to requesting device [wherein the file name being read as pre-session contextual information].  One task of the computing project may including downloading a first portion of the file from a first identified device.  As described herein above, application and user data may reside on one or more devices including the server 5 [0069] and [0072]). 
 
Parker-Childress teaches the method of claim 10, wherein the second computing device is identified based on the stored pre-session contextual information, and wherein generating the task session further comprises analyzing the pre-session contextual information (Parker teaches a web-site, including user-defined content such as we pages and associated data could reside on multiple devices, and/or communications satellite 30.  In operation, users requesting web page access would receive content delivered via the devices to the requesting device.  When users request web pages the server 5 via the resource management module 53 requests the associated content from a device storing the data [wherein the device storing the data is identified based on its stored user-defined/requested content] [0070] and [0073]).  

15.	As to claim 12, Parker-Childress teaches the method of claim 8, wherein the second computing device is identified by receiving an input comprising the identifier from the second computing device after receiving the indication from the first computing device (Parker teaches a user may access the distributed mobile computing environment using a terminal device.  The terminal device may utilize a projector configured to display user input information to enable a user to input selected information to server 5.  In this embodiment, a user may type on a screen or touch the screen to activate and manipulate objects and information such as moving a file from folder to another [0081]. Parker teaches user requests [including the input comprising the identifier] for an application can be routed to the correct devices by the resource management server and/or the devices themselves.  Multiple routing from the resource management module 53 or device-to-device could be used if a device is not available or the device where the original user request was routed only contains a portion of the application or data need to fulfill the user request [0075]).  

16.	As to claim 13, Parker-Childress teaches the method of claim 8, wherein determining the processing computing device comprises evaluating a set of factors for each computing device based on a requirement associated with the step of the task, wherein the set of factors are selected from the group consisting of a computing device characteristic; a computing device capability; proximity of the computing device to the user; user preference information; and historical device usage information (Parker teaches the availability module 304 determines a “score” associated with a worker or server device with respect to a requesting device to identify preferred devices for providing distributed computing services.  The score is determined based upon operating states, including e.g., resource availability, physical location, proximity to the requesting device, user participation preferences, and past performance metrics for potential worker devices [0057]).    

17.	Claims 14-19 are corresponding method claims that recite similar limitations as of system claims 1-6 and do not contain any additional limitations with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.

Parker-Childress teaches the method of claim 14, wherein the processing device is determined based on at least one of historical device usage information and user preference information (Parker teaches the availability module 304 determines a “score” associated with a worker or server device with respect to a requesting device to identify preferred devices for providing distributed computing services.  The score is determined based upon operating states, including e.g., resource availability, and physical location of devices, proximity to the requesting device, user participation preferences, and past performance metrics for potential worker devices [0057]).    

Response to Arguments

19.	Applicant's arguments filed 12/08/2021 have been fully considered but they are moot under a new ground of rejection. 

20.	A shortened statutory period for reply to this final action is set to expire THREE (3) MONTHS from the mailing date of this communication.  See 37 CFR 1.134.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N NGUYEN whose telephone number is (571) 272-3886. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit